                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 K.W., ex rel KANISA DAVIS, et al.,                 )
                                                    )
         Plaintiffs,                                )
                                                    )
 v.                                                 )   No. 3:17-cv-01014
                                                    )
 RUTHERFORD COUNTY, TENNESEE                        )
                                                    )
         Defendant.                                 )


                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiffs’ Amended Rule 23 Motion to Certify Class. (Doc.

No. 30.) Rutherford County, Tennessee (“Rutherford”) has filed a response in opposition,

Plaintiffs have replied, Rutherford has filed a sur-reply, and Plaintiffs have responded to that sur-

reply. (Doc. Nos. 44, 50, 67, 75.) For the reasons below, the Court will hold in abeyance any

ruling on Plaintiffs’ class certification motion.

       A. Background

       Dylan Geerts filed the initial Complaint on July 7, 2017, bringing a civil rights action

pursuant to 42 U.S.C. § 1983. (Doc. No. 1.) Essentially, Plaintiffs alleged that two policies

Rutherford followed in relation to arresting and prosecuting juveniles violated those juveniles’

civil rights. (See Doc. No. 1 at 1-9.) First, Plaintiffs alleged that Rutherford maintained a de facto

policy requiring all children charged with any delinquent or unruly offense be taken into custody

and delivered to the Rutherford Juvenile Detention Center (“RJDC”). (Doc.. No. 19 at 1.) This

“Always Arrest” policy was in violation of a Tennessee state law, which limited the use of

custodial arrests to situations in which: (1) the child was charged with a statutorily enumerated

offense; or (2) a court-issued “arrest order” had previously been entered. (Id. at 2.) Plaintiffs
alleged that Rutherford’s “Always Arrest” policy resulted in mass violation of juveniles’ civil

rights, including their state law right against false arrest. (Id.)

        Second, Plaintiffs alleged that Rutherford maintained a de facto policy of incarcerating

juveniles at the RJDC before trial whenever RJDC staff subjectively determined that incarceration

was in the “best intersts” of the child, regardless of state law restrictions making it illegal to

incarcerate children outside of certain narrowly prescribed circumstances. (Id.) Accordingly,

Rutherford’s use of the “Filter System” resulted in rampant, en masse violations of potentially

thousands of children’s substantive and procedural due process rights. (Id.)

        Plaintiffs, on behalf of themselves and the purported class, sought certification pursuant to

Federal Rules of Civil Procedure 23(a), 23(b)(2), and 23(b)(3). (See Doc. No. 30.) Plaintiffs

initially set forth the following class definitions:

        1.      Illegal Custodial Arrest Classes (Subclass A: The Injunctive Arrest Class)

        All juveniles who may, because of Rutherford County’s policies or de facto
        practices, be illegally taken into custody by Rutherford County Sheriff’s deputies
        for a status or misdemeanor delinquent charge where such juveniles have a
        Tennessee state law right to be released with a summons or citation in lieu of
        custodial arrest because (a) no law enforcement officer personally witnesses the
        offense, (b) the alleged offense is not one of the few named misdemeanors for which
        a warrantless arrest is specifically authorized even if the offense occurs outside the
        presence of an officer, (c) the offense is not one of the categorical exceptions to
        T.C.A. § 40-7-118’s mandatory “cite and release” requirement, and (d) no court
        orders has issued an arrest order prior to the custodial arrest being conducted.

        2.      Subclass B: The Damages Arrest Class

        All persons 1 who have been taken into custody as juveniles by Rutherford County
        Sheriff’s deputies for unruly or misdemeanor delinquent charges where such
        juveniles had a Tennessee state law right to be released with a summons or citation
        in lieu of a custodial arrest because (a) no law enforcement officer personally
        witnessed the alleged offense, (b) the alleged offense was not one of a few named


        1
          Subject to the one-year limitations period for “civil actions . . . brought under the federal
civil rights statutes,” which period is in turn tolled by Plaintiffs’ and putative class members’
minority until their respective 18th birthdays. T.C.A. § 28-3-104; T.C.A. § 28-1-106.
                                                    2
       misdemeanors for which a warrantless arrest is specifically authorized even if the
       offense occurred outside the officer’s presence, (c) the alleged offense was not one
       of the categorical exceptions to T.C.A. § 40-7-118’s mandatory “cite and release”
       requirement, and (d) the arrest was not made pursuant to a previously-issued court
       arrest order.

       3.        Detention Class (Subclass C: The Injunctive Detention Class)

      All juveniles who may, because of Rutherford County’s policies or de facto practices,
      be securely detained pretrial as a juvenile in circumstances that do not meet the
      perquisites for secure detention under T.C.A. § 37-1-114(c) and the United States
      Constitution.

       4.        Detention Class (Subclass D: The Damages Detention Class)

       All persons (subject to the statute of limitations) who have, because of Rutherford
       County’s policies or de facto practices, been securely detained pretrial as a juvenile
       in circumstanes that did not satisfy any of the categorical prerequisites for secure
       detention listed in T.C.A. § 37-1-114(c)(1)-(6).

(Doc. No. 30.)

       B. Plaintiffs’ Class Certification Arguments and Rutherford’s Response

       Plaintiffs assert that their proposed class satisfies Rule 23(a)’s prerequisites because: (1)

the proposed class includes hundreds of children, satisfying numerosity; (2) there are common

questions of law and fact, as the central factual questions are the nature, scope, and application of

Rutherford’s challenged policies and the relevant law consists of the Tennessee state statutes that

Rutherford allegedly violated; (3) the named plaintiffs are typical of the class because they

experienced either the “Always Arrest” policy or “Filter System” policy; and (4) the named

plaintiffs interests are coextensive with, and not adverse to, the other potential class members.

(Doc. No. 21 at 9-22.) With regard to the proposed injunctive classes, Plaintiffs contend that these

classes qualify for certification pursuant to Rule 23(b)(2) because Rutherford’s “Always Arrest”

and “Filter System” policies applied universally to all juveniles charged with delinquent or status

offenses, these illegal policies will continue if left unchecked, and the policies are susceptible to



                                                 3
injunctive relief. (Id. at 23.) As to the two damages classes, Plaintiffs assert that these classes are

appropriate for certification pursuant to Rule 23(b)(3) because questions of law or fact common to

the class members predominate—as the lawsuit revolves around Rutherford’s allegedly illegal

policies and conduct that were uniformly applied to the proposed class. (Id. at 24.) Plaintiffs stress

that these common questions predominate even if the measurement of damages will vary. (Id. at

24-27.) Plaintiffs also maintain that a class action is superior to other forms of adjudication because

the common questions predominate so strongly. (Id. at 28.) Finally, Plaintiffs argue that the class

definitions are sufficiently definite because the class is objectively structed in such a way that it

includes only claimants who were categorically ineligible for custodial arrest and/or pretrial

incarceration. (Id. at 29.)

        Rutherford responds in opposition, first arguing that Plaintiffs’ proposed class is not

ascertainable. (Doc. No. 44 at 9.) Rutherford argues that the proposed class is a “fail-safe” class

because it is one that includes only those who are entitled to relief, and such classes are prohibited

because they allow class members to seek a remedy but not be bound by an adverse judgment. (Id.

at 9-11.) Second, Rutherford contends that the class members cannot be identified without

extensive and individualized fact-finding, making class certification inappropriate. (Id. at 12.)

Rutherford maintains that because membership in the proposed classes is dependent on whether a

juvenile’s rights were violated, which, in turn, requires an analysis of the totality of circumstances

of the arrest, individual issues would overwhelm the class. (Id. at 14.) Third, Rutherford argues

that, in certain circumstances, juvenile arrests and detentions are non-violative if probable cause

exists, which again requires a totality of the circumstances analysis that destroys commonality.

(Id. at 15-18.) Rutherford also asserts that these required “probable cause” analyses prevent

Plaintiffs from establishing typicality. (Id. at 18-21.) Further, Rutherford maintains that the



                                                  4
speculative nature of the class definition prevents a finding of numerosity and that named plaintiffs

have interests that are adverse to the proposed class. (Id. at 21-22.)

       As to Rule 23(b)(3), Rutherford argues that the individual issues and required analyses

(i.e., probable cause determinations) defeat predominance. (Id. at 22-23.) Additionally, Rutherford

asserts that Plaintiffs’ damages formula is too arbitrary and proceeding as a class will not fairly

and efficiently resolve the allegations and claims. (Id. at 23-26.) Finally, Rutherford contends that

Plaintiffs lack standing to pursue the requested injunctive relief, and, alternatively, the injunctive

class definition is not cohesive and would not provide classwide relief. (Id. at 26-32.)

        Thereafter, Plaintiffs replied and Rutherford filed a sur-reply, largely reiterating the

arguments detailed above. (See Doc. Nos. 50, 67.) However, in Plaintiffs’ Response to Defendant’s

Sur-Reply (Doc. No. 75), Plaintiffs monumentally shift the goalposts by finding that “their

proposed class definitions should be revised.” (Id. at 1.) Plaintiffs acknowledge that their class

definitions “could have been clearer,” argue that the revised class definitions provide this greater

clarity, and therefore propose the following new class definitions:

       A.      Injunctive Arrest Class

       All children who may, in the future, be taken into custody by a Rutherford
       County Sheriff’s deputy on an unruly or misdemeanor delinquent offense,
       where:

       1. No law enforcement officer personally witnesses the child’s alleged
          offense;

       2. The child’s alleged offense is not for runaway, violation of probation,
          violation of valid court order, domestic assault, driving under the
          influence, a traffic offense in connection with a motor vehicle collision,
          or stalking; and

       3. The arrest is not made pursuant to a previously-issued court arrest order
          based on individualized findings that a summons would be ineffective.

       B. Arrest Damages Class

                                                  5
All persons who have been taken into custody by a Rutherford County
Sheriff’s deputy for a juvenile unruly or misdemeanor delinquent charge,
where the child was taken into custody on or after July 20, 2016 or the child
was born on or after July 20, 1999, and:

1. The Sheriff’s file reflects that no law enforcement officer personally
   witnessed the alleged offense;

2. The alleged offense was not for runaway, violation of probation,
   violation of valid court order, domestic assault, driving under the
   influence, a traffic offense in connection with a motor vehicle collision,
   or stalking: and,

3. The arrest was not made pursuant to a previously-issued court arrest
   order based on individualized findings that a summons would be
   ineffective.

C.      Injunctive Detention Class:

All children who may, in the future, be securely detained at the Rutherford
County Juvenile Detention Center on a delinquent or unruly charge where:

1. The child is not charged with the delinquent offense of Aggravated
   Assault, any form of robbery, any form of kidnapping, any form of
   criminal homicide, any rape or sexual battery offense, Aggravated
   Arson, or any illegal weapons offense;

2. The child is not charged with a felony delinquent offense, probation
   violation, or aftercare violation while the child:

     a) Is already on supervised probation;

     b) Is already awaiting court action on a previously alleged delinquent
        offense;

     c) Is alleged to have escaped or absconded from a juvenile facility,
        institution, or other court-ordered placement; or

     d) Has, within the previous twelve months, been charged with failing
        to appear at any juvenile court hearing or committing a violent
        felony delinquent offense involving a risk of serious bodily injury
        or death;

     e) Has, within the previous twelve months, been adjudicated
        delinquent of a felony delinquent offense.

                                         6
3. There are not “special circumstances” justifying the secure detention
   because of a risk of immediate harm to the child if he or she is not
   securely detained;

4. The child is not alleged to be an escapee from a secure juvenile facility
   or institution;

5. The child is not wanted in another jurisdiction for a felony delinquent
   offense;

6. The child is not charged as an unruly child for violating a valid court
   order.

D. Detention Damages Class

All persons who have been securely detained at the Rutherford County
Juvenile Detention Center on a delinquent or unruly allegation, where the
person was detained on or after October 14, 2015, or the person was born
on or after October 14, 1998, and the Juvenile Court and Juvenile Detention
Center files reflect:

1. The person was not charged with the delinquent offense of Aggravated
   Assault, any form of robbery, any form of kidnapping, any form of
   criminal homicide, any rape or sexual battery offense, Aggravated
   Arson, or any illegal weapons offense;

2. The person was not charged with a felony delinquent offense, probation
   violation, or aftercare violation while the person:

   a) Was already on supervised probation;

   b) Was already awaiting court action on a previously alleged
      delinquent offense;

   c) Was alleged to have escaped or absconded from a juvenile facility,
      institution, or other court-ordered placement; or

   d) Had, within the previous twelve months, been charged with failing
      to appear at any juvenile court hearing or committing a violent
      felony delinquent offense involving a risk of serious bodily injury
      or death;

   e) Had, within the previous twelve months, been adjudicated
      delinquent of a felony delinquent offense.


                                        7
         3. No court order was issued within 24 hours of the detention, excluding
            nonjudicial days, documenting “special circumstances” justifying the
            secure detention because of a risk of immediate harm to the person if he
            or she was not securely detained;

         4. The person was not alleged to be an escapee from a secure juvenile
            facility or institution;

         5. The person was not wanted in another jurisdiction for a felony
            delinquent offense;

         6. The person was not charged as an unruly child for violating a valid court
            order already in effect.

(Doc. No. 75-1.) The Court must now confront the implications of Plaintiffs’ eleventh-hour

changes.

         C. Applicable Law

         Federal class actions are governed by Rule 23 of the Federal Rules of Civil Procedure. To

obtain class certification, Plaintiffs must first demonstrate that the putative class meets the

requirements of Rule 23(a) by showing that:

         (1) the class is so numerous that joinder of all members is impracticable; (2) there
         are questions of law or fact common to the class; (3) the claims or defenses of the
         representative parties are typical of the claims or defenses of the class; and (4) the
         representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a). see also Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 945 (6th Cir.

2011).

         The Court has the authority to alter or amend an order that grants or denies class

certification before final judgment is entered. See Fed. R. Civ. P. 23(c)(1)(C). A district court

“retains significant discretion to make . . . modification decisions and its decision is reviewed only

for abuse of discretion.” See Powers v. Hamilton Cty. Pub. Defender Comm’n, 501 F.3d 592, 619

(6th Cir. 2007) (“[D]istrict courts have broad discretion to modify class definitions.”). However,

prior to certification, plaintiffs may amend their class definition subject to the requirements of

                                                   8
Federal Rule Civil Procedure 15. Clarke v. Baptist Mem’l Healthcare Corp., 264 F.R.D. 375, 381

(W.D. Tenn. 2009) (explaining that amending the class definition involves amending the

complaint).

        Courts are to freely give parties leave to amend their pleadings “when justice so requires.”

Fed. R. Civ. P. 15(a)(2). In deciding whether to grant a motion to amend, courts should consider

undue delay in filing, lack of notice to the opposing party, bad faith by the moving party, repeated

failure to cure deficiencies by previous amendments, undue prejudice to the opposing party, and

futility of amendment. Brumbalough v. Camelot Care Ctrs., Inc., 427 F.3d 996, 1001 (6th Cir.

2005). “In the absence of any apparent or declared reason—such as undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, futility of amendment, etc.—the leave sought should, as the rules require, be ‘freely

given.’” Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 640 (6th Cir. 2018) (quoting Forman

v. Davis, 371 U.S. 178, 182 (1962)). “[T]he grant or denial of an opportunity to amend is within

the discretion of the District Court,” however “outright refusal to grant the leave without any

justifying reason appearing for the denial is not an exercise of discretion,” but “abuse of that

discretion and inconsistent with the spirit of the Federal Rules.” Id. (quoting Forman, 371 U.S. at

182.)

        “Although Rule 15(a) indicates that leave to amend shall be freely granted, a party must

act with due diligence if it intends to take advantage of the Rule’s liberality.” United States v.

Midwest Suspension & Brake, 49 F.3d 1197, 1202 (6th Cir. 1995) (citation omitted). The Court

of Appeals “has required at least some significant showing of prejudice to deny a motion to amend

based solely upon delay.” Prater v. Ohio Educ. Ass’n, 505 F.3d 437, 445 (6th Cir. 2007) (internal



                                                 9
quotations omitted). “The longer the period of an unexplained delay, the less will be required of

the nonmoving party in terms of a showing of prejudice.” Phelps v. McClellan, 30 F.3d 658, 662

(6th Cir. 1994).

       D. Application to Plaintiffs’ Motion to Amend Class Definition

       At the outset, the Court acknowledges that Plaintiffs’ pending request for amendment of

the class definition comes rather late in the game. The parties had conducted discovery, fully

briefed the issues, and the Court stood ready to make a dispositive ruling. Plaintiffs’ actions come

dangerously close to “eleventh-hour brinkmanship” that has no place in this Court. See Leys v.

Lowe’s Home Ctrs., Case No. 1:08-cv-1084, 2009 WL 1911818, at *1 (W.D. Mich. Jul. 1, 2009)

(“The court cannot condone plaintiffs’ exercise in eleventh-hour brinkmanship.”)

       Nevertheless, this Court is imbued with “sound discretion” to determine whether justice

requires permission to amend a pleading. Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir.

1986) (quoting Tefft v. Seward, 689 F.2d 637, 639 (6th Cir. 1982)). However, here, the Court

cannot make such a determination as Plaintiffs have not provided the Court with any justification

for doing so. Plaintiffs sur-reply response does not reference their obligations under Rule 15, but,

rather, assumes that the Court will simply take their new proposed definition as a given. Such an

approach would be contrary to the law and manifestly unfair to Rutherford. Accordingly, Plaintiffs

shall file a Motion to Amend setting out their arguments for amending the class definition on or

before July 26, 2019. Rutherford shall file its response on or before August 2, 2019. No reply shall

be necessary. Depending on the outcome of Plaintiffs Motion to Amend, new briefing will be

required on the new class definitions. The Court will therefore HOLD IN ABEYANCE Plaintiffs’

pending Amended Rule 23 Motion to Certify Class.




                                                10
IT IS SO ORDERED.



                    ____________________________________
                    WAVERLY D. CRENSHAW, JR.
                    CHIEF UNITED STATES DISTRICT JUDGE




                     11
